Exhibit 10.29

October 16, 2007

CIT Group Inc.
505 Fifth Avenue
New York, NY 10017
Attention:

Ladies and Gentlemen:

        Each of Morgan Stanley & Co. Incorporated (“Morgan Stanley”) and
Citigroup Global Markets Inc. (“Citi”) is pleased to commit, severally and not
jointly, to purchase up to $40,000,000 of common stock, par value $.01 per share
(“Common Stock”), of CIT Group Inc. (the “Company”), subject to and on the terms
and conditions set forth herein. You may, in your sole discretion, designate one
or more dates upon at least ten days advance written notice on which Morgan
Stanley or Citi is to purchase such shares of Common Stock (each, a “Purchase
Date”) during the period commencing on the date hereof and ending at the close
of business on September 30, 2008 but excluding the fourteen-day period
immediately preceding the date you publicly issue any quarterly or annual
earnings release (the “Commitment Period”), provided that, as of the relevant
Purchase Date, a Trigger Event (as defined in the First Supplemental Indenture
(the “Supplemental Indenture”) dated as of January 31, 2007 between the Company
and The Bank of New York, as trustee) or a restriction on the Company’s ability
to declare and pay dividends (as set forth in Section 5 of the certificates of
designations (the “Certificates of Designations”) for the Company’s 6.350%
non-cumulative preferred stock, Series A and non-cumulative preferred stock,
Series B) either (a) exists or (b) is reasonably expected to exist on the next
succeeding Interest Payment Date (as defined in the Supplemental Indenture) or
Dividend Payment Date (as defined in the Certificates of Designations), as the
case may be.

        At 5:00 p.m. Eastern Time on the third scheduled trading day prior to
any Purchase Date, the Company and Morgan Stanley and/or Citi, as the case may
be, will enter into an underwriting agreement (the “Underwriting Agreement”)
substantially in the form attached hereto as Annex A with respect to the shares
of Common Stock to be purchased on such Purchase Date; provided that the
Company, Morgan Stanley or Citi may decline to enter into such Underwriting
Agreement if (1) it reasonably believes that doing so would result in any
violation of applicable law or regulation, including, without limitation, the
rules of the New York Stock Exchange or (2) the aggregate market value of the
outstanding Common Stock of the Company (based on the closing price of the
Common Stock on the New York Stock Exchange on the third scheduled trading day
immediately preceding such Purchase Date) is less than $850,000,000, in either
of which case Morgan Stanley or Citi shall not be obligated to purchase such
shares of Common Stock. Once Morgan Stanley or Citi enters into one or more
Underwriting Agreements with respect to any shares of Common Stock pursuant
hereto, its commitment hereunder shall be reduced by an amount equal to the
aggregate Purchase Price (as defined below) of the shares of Common Stock sold
to it pursuant to such Underwriting Agreements and its obligation to purchase
such shares of Common Stock shall be subject to the terms and conditions set
forth in such Underwriting Agreements.


 

     

--------------------------------------------------------------------------------

        The purchase price per share of Common Stock to be paid by Morgan
Stanley or Citi to the Company (the “Purchase Price”) pursuant to any such
Underwriting Agreement shall be equal to an amount from and including 95% to
100% (as the Company and Morgan Stanley or Citi shall agree in such Underwriting
Agreement), of the lesser of (1) the volume weighted average price (“VWAP”) of
the Common Stock, as calculated for the period beginning at 3:00 p.m. Eastern
Time and concluding at 4:00 p.m. Eastern Time on the third scheduled trading day
immediately preceding the applicable Purchase Date on the New York Stock
Exchange, as reported by Bloomberg Financial LP (using the CIT Equity AQR
function) and (2) the closing price of the Common Stock on the New York Stock
Exchange on the third scheduled trading day immediately preceding the applicable
Purchase Date.

        If the Company is unable to effect a registered public offering during
the Commitment Period, each of Morgan Stanley and Citi will, upon the Company’s
request, severally and not jointly, use its reasonable best efforts to assist
the Company in arranging a private placement of up to $40,000,000 of Common
Stock (less the aggregate Purchase Price of any shares of Common Stock
previously purchased under any Underwriting Agreements). In the event any such
private placement is consummated, Morgan Stanley or Citi’s commitment hereunder
shall be reduced by an amount equal to the aggregate purchase price of the
shares of Common Stock issued in such private placement. Morgan Stanley and
Citi’s obligation under this paragraph shall be subject to the Company having
first entered into a customary engagement letter (a “Placement Agency
Agreement”) with Morgan Stanley or Citi engaging it to act as a placement agent
in connection with such proposed private placement and shall terminate at the
end of the Commitment Period.

        Nothing contained herein shall restrict the ability of the Company to
issue and sell shares to Morgan Stanley or Citi or any other underwriter or
third party on terms more advantageous to the Company than those contained
herein.

        In consideration of its commitment hereunder, you agree to pay to each
of Morgan Stanley and Citi, for its own account, a nonrefundable fee of
$200,000, such fee to be due and payable within one business day of your
acceptance of this letter. Your obligation to pay the foregoing fee will not be
subject to counterclaim or setoff for, or be otherwise affected by, any claim or
dispute you may have.

        You agree to indemnify and hold harmless Morgan Stanley, Citi and each
director, officer, employee and affiliate thereof (each an “Indemnified Person”)
from and against any and all actions, suits, proceedings (including any
investigations or inquiries), claims, losses, damages, liabilities or expenses
of any kind or nature whatsoever which may be incurred by or asserted against or
involve any such Indemnified Person as a result of or arising out of or in any
way related to or resulting from this letter, the transactions contemplated by
this letter, or in any way arise from any use or intended use of this letter or
the proceeds of the issuances of Common Stock contemplated by this letter, and
you agree to reimburse each Indemnified Person upon demand for any legal or
other out-of-pocket expenses incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not Morgan Stanley, Citi or
any such other Indemnified Person is a party to any action or proceeding out of
which any such expenses arise) (collectively, an “Action”); provided, however,
that you shall not have to indemnify any Indemnified Person


 

     

--------------------------------------------------------------------------------

against any loss, claim, damage, expense or liability to the extent finally
determined by a court of competent jurisdiction to have resulted directly and
primarily from the gross negligence or willful misconduct of such Indemnified
Person. This letter is issued for your benefit only and no other person or
entity may rely hereon. Neither Morgan Stanley nor Citi shall be responsible or
liable to you or any other person for consequential damages which may be alleged
as a result of this letter. Notwithstanding the foregoing, if the actions,
suits, proceedings, claims, losses, damages, liabilities or expenses relate to
the shares of Common Stock purchased under any Underwriting Agreement or placed
pursuant to any Placement Agency Agreement, the rights and obligations of you
and the Indemnified Persons with respect to indemnification shall be governed by
the indemnification provisions of such Underwriting Agreement or Placement
Agency Agreement.

        In connection with all aspects of each transaction contemplated by this
letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) our purchase commitment described in this letter is an
arm’s-length commercial transaction between you and your affiliates, on the one
hand, and Morgan Stanley or Citi, on the other hand, and you are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this letter; (ii) in connection
with each transaction contemplated hereby and the process leading to such
transaction, Morgan Stanley or Citi is and has been acting solely as a principal
and is not acting as an agent or fiduciary, for you or any of your affiliates,
stockholders, creditors or employees or any other party; (iii) neither Morgan
Stanley nor Citi has assumed and will not assume an advisory or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether Morgan Stanley or Citi has advised or is currently advising you or your
affiliates on other matters) and neither Morgan Stanley nor Citi has any
obligation to you or your affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth in this letter;
(iv) Morgan Stanley or Citi and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
your affiliates and neither Morgan Stanley nor Citi has any obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship; and (v) neither Morgan Stanley nor Citi has provided any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate. You
hereby waive and release, to the fullest extent permitted by law, any claims
that you may have against Morgan Stanley or Citi with respect to any breach or
alleged breach of fiduciary duty.

        If the letter is not accepted by you as provided in the immediately
succeeding paragraph, you are to immediately return this letter (and any copies
hereof) to the undersigned. This letter may be executed in any number of
counterparts, and by the different parties hereto on separate counterparts, each
of which counterpart shall be an original, but all of which shall together
constitute one and the same instrument.

        If you are in agreement with the foregoing, please sign and return to
Morgan Stanley and Citi (including by way of facsimile transmission) the
enclosed copy of this letter, no later than noon, New York time, on October 16,
2007. Our commitment set forth in this letter shall terminate at the time and on
the date referenced in the immediately preceding sentence unless this letter is
executed and returned by you as provided in such sentence.


 

     

--------------------------------------------------------------------------------

        This letter shall be governed by, and construed in accordance with the
laws of the State of New York, and any right to trial by jury with respect to
any claim, action, suit or proceeding arising out of or contemplated by this
letter is hereby waived. The parties hereto hereby submit to the non-exclusive
jurisdiction of the federal and New York State courts located in the City of New
York in connection with any dispute related to this letter or any matters
contemplated hereby or thereby. Delivery of an executed counterpart of a
signature page to this Commitment Letter by telecopier shall be effective as
delivery of a manually executed counterpart of this Commitment Letter.


 

     

--------------------------------------------------------------------------------

 

  VERY TRULY YOURS,     BY: MORGAN STANLEY & CO. INCORPORATED    

By: Kenneth G. Pott

 

--------------------------------------------------------------------------------

          Name:  Kenneth G. Pott           Title:    Managing Director     BY:
CITIGROUP GLOBAL MARKETS INC.     By:  

--------------------------------------------------------------------------------

          Name:           Title:

Agreed to and Accepted this
16th day of October, 2007

CIT GROUP INC.

By:

--------------------------------------------------------------------------------

     Title:

 


 

     

--------------------------------------------------------------------------------

 

  VERY TRULY YOURS,     BY: MORGAN STANLEY & CO. INCORPORATED    

By:

 

--------------------------------------------------------------------------------

          Name:             Title:         BY: CITIGROUP GLOBAL MARKETS INC.    
By:  (ILLEGIBLE)  

--------------------------------------------------------------------------------

          Name: (ILLEGIBLE)           Title:   Director

Agreed to and Accepted this
16th day of October, 2007

CIT GROUP INC.

By:

--------------------------------------------------------------------------------

     Title:

 


 

     

--------------------------------------------------------------------------------

 

  VERY TRULY YOURS,     BY: MORGAN STANLEY & CO. INCORPORATED    

By:

 

--------------------------------------------------------------------------------

          Name:             Title:         BY: CITIGROUP GLOBAL MARKETS INC.    
By:   

--------------------------------------------------------------------------------

          Name:           Title:   

Agreed to and Accepted this
16th day of October, 2007

CIT GROUP INC.

By: /s/ Glenn A. Votek

--------------------------------------------------------------------------------

     Title:

 

     

--------------------------------------------------------------------------------

 

 

Annex A

CIT GROUP INC.

Common Stock

Underwriting Agreement

[Date]

MORGAN STANLEY & CO. INCORPORATED
CITIGROUP GLOBAL MARKETS INC.
              As Representatives of the several Underwriters named in Schedule I
hereto
c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036

Ladies and Gentlemen:

CIT Group Inc., a corporation organized under the laws of Delaware (the
“Company”), proposes to sell to you [                    ] shares of its common
stock, par value $0.01 per share (“Common Stock”).

To the extent there are no additional Underwriters listed on Schedule I other
than you, the term Representatives as used herein shall mean you, as
Underwriters, and the terms Representatives and Underwriters shall mean either
the singular or plural as the context requires. Any reference herein to the
Registration Statement, the Base Prospectus, any Preliminary Prospectus or the
Final Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Exchange Act on or before the Effective Date of the Registration
Statement or the issue date of the Base Prospectus, any Preliminary Prospectus
or the Final Prospectus, as the case may be; and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement, the Base Prospectus, any Preliminary Prospectus or the Final
Prospectus shall be deemed to refer to and include the filing of any document
under the Exchange Act after the Effective Date of the Registration Statement or
the issue date of the Base Prospectus, any Preliminary Prospectus or the Final
Prospectus, as the case may be, deemed to be incorporated therein by reference.
Certain terms used herein are defined in Section 20 hereof.

                        1. Representations and Warranties. The Company
represents and warrants to each Underwriter as of the date hereof, as of the
Closing Date referred to in Section 3 hereof and as of each Date of Delivery (if
any) referred to in Section 2(b) hereof, as set forth below in this Section 1.

                         (a) The Company meets the requirements for use of Form
S-3 under the Act and has prepared and filed with the Commission an automatic
shelf registration statement (as defined in Rule 405) (File number
333-           ) on Form S-3, including a related Base Prospectus, for


 

   

--------------------------------------------------------------------------------

registration under the Act of the offering and sale of the Shares. No notice of
objection of the Commission to the use of the Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the Securities
Act has been received by the Company. No order suspending the effectiveness of
the Registration Statement has been issued by the Commission and no proceeding
for that purpose or pursuant to Section 8A of the Securities Act against the
Company or related to the offering has been initiated or threatened by the
Commission. Such Registration Statement, including any amendments thereto filed
prior to the Applicable Time, became effective upon filing. The Company has
filed with the Commission, pursuant to Rule 424(b), the Preliminary Prospectus
relating to the Shares, which has previously been furnished to you. The Company
will file with the Commission the Final Prospectus relating to the Shares in
accordance with Rule 424(b). As filed, the Final Prospectus shall contain all
information required by the Act and the rules thereunder, and, except to the
extent the Representatives shall agree in writing to a modification, shall be in
all substantive respects in the form furnished to you prior to the Applicable
Time or, to the extent not completed at the Applicable Time, shall contain only
such specific additional information and other changes (beyond that contained in
the Base Prospectus and the Preliminary Prospectus) as the Company has advised
you, prior to the Applicable Time, will be included or made therein. The
Registration Statement, at the Applicable Time, meets the requirements set forth
in Rule 415(a)(1)(x).

                        (b) (i) On each Effective Date, the Registration
Statement did, (ii) at the Applicable Time, the Preliminary Prospectus filed
pursuant to Rule 424(b) did, and (iii) when the Final Prospectus is first filed
in accordance with Rule 424(b) and on the Closing Date, the Final Prospectus
(and any supplement thereto) will, comply in all material respects with the
applicable requirements of the Act and the Exchange Act and the respective rules
thereunder; on each Effective Date and at the Applicable Time, the Registration
Statement did not and will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading; on the date of filing of
the Base Prospectus, and as of its date and on the Closing Date, the Final
Prospectus (together with any supplement thereto) will not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representations or warranties as to (i) that part of the Registration Statement
which shall constitute the Statement of Eligibility (Form T-1) under the Trust
Indenture Act of the Trustee or (ii) the information contained in or omitted
from the Registration Statement, the Preliminary Prospectus or the Final
Prospectus (or any supplement thereto) in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of any
Underwriter through the Representatives specifically for inclusion in the
Registration Statement or the Final Prospectus (or any supplement thereto), it
being understood and agreed that the only such information furnished by or on
behalf of any Underwriter consists of the information described as such in
Section 8 hereof.

                        (c) At the Applicable Time, the Disclosure Package did
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not


 

  2  

--------------------------------------------------------------------------------

misleading. The preceding sentence does not apply to statements in or omissions
from the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Underwriter
consists of the information described as such in Section 8 hereof.

                        (d) The documents incorporated by reference in the
Preliminary Prospectus, the Final Prospectus and the Registration Statement,
when they became effective or were filed with the Commission, as the case may
be, conformed in all material respects to the requirements of the Act or the
Exchange Act and the respective rules thereunder, as applicable, and none of the
documents contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. Any further documents so filed and incorporated by
reference in the Preliminary Prospectus, the Final Prospectus and the
Registration Statement or any further amendment or supplement thereto, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Act or the
Exchange Act, as applicable, and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

                        (e) (i) At the time of filing the Registration
Statement, (ii) at the time of the most recent amendment thereto for the
purposes of complying with Section 10(a)(3) of the Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to Sections
13 or 15(d) of the Exchange Act or form of prospectus), (iii) at the time the
Company or any person acting on its behalf (within the meaning, for this clause
only, of Rule 163(c)) made any offer relating to the Shares in reliance on the
exemption in Rule 163, and (iv) at the Applicable Time, the Company was a
“well-known seasoned issuer” as defined in Rule 405. The Company agrees to pay
the fees required by the Commission relating to the Shares within the time
required by Rule 456(b)(1) without regard to the proviso therein and otherwise
in accordance with Rules 456(b) and 457(r).

                        (f) (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and (ii) as
of the Applicable Time, the Company was not and is not an Ineligible Issuer (as
defined in Rule 405), without taking account of any determination by the
Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer.

                        (g) Each Issuer Free Writing Prospectus, including,
without limitation, the final term sheet prepared and filed pursuant to Section
5(b) hereto, does not and will not include any information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement, including any document incorporated therein and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified.
The foregoing sentence does not apply to statements in or omissions from any
Issuer Free Writing Prospectus based upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and


 

  3  

--------------------------------------------------------------------------------

agreed that the only such information furnished by or on behalf of any
Underwriter consists of the information described as such in Section 8 hereof.

                        (h) The consolidated historical financial statements and
schedules of the Company and its consolidated subsidiaries included or
incorporated by reference in the Preliminary Prospectus, the Final Prospectus
and the Registration Statement present fairly in all material respects the
consolidated financial condition, results of operations and cash flows of the
Company as of the dates and for the periods indicated and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods presented (except as otherwise noted in such
statements or schedules). The selected financial data set forth under the
caption “Selected Consolidated Financial Information of CIT Group Inc.” in the
Disclosure Package and the Final Prospectus fairly present, on the basis stated
in the Disclosure Package and the Final Prospectus, the information included
therein.

                        (i) The authorized, issued and outstanding capital stock
of the Company is as set forth in the Disclosure Package and the Final
Prospectus in the column entitled “Actual” under the caption “Capitalization”
(except for subsequent issuances, if any, pursuant to this Agreement, pursuant
to employee benefit plans, pursuant to the exercise of convertible securities or
options outstanding on the date hereof or pursuant to any dividend reinvestment
plan), and all of the shares of issued and outstanding capital stock set forth
thereunder have been duly authorized and validly issued and are fully paid and
non-assessable. None of the outstanding shares of capital stock of the Company
was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.

                        (j) The Common Stock conforms in all material respects
to all statements relating thereto contained or incorporated by reference in the
Disclosure Package and the Final Prospectus. The shares of Common Stock
outstanding prior to the issuance of the Shares have been duly authorized and
are validly issued, fully paid and non-assessable. The Shares have been duly
authorized and, when issued and delivered in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable, and the
issuance of such Shares will not be subject to any preemptive or similar rights
of any securityholder of the Company

                        (k) Neither the Company nor any of its affiliates, as
such term is defined in Rule 501(b) under the Act (each, an “Affiliate”), has
taken, nor will the Company or any Affiliate take, directly or indirectly, any
action which is designed to or which has constituted or which would be expected
to cause or result in stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of the Shares.

                        Any certificate signed by any officer of the Company and
delivered to the Representatives or counsel for the Underwriters in connection
with the offering of the Shares shall be deemed a representation and warranty by
the Company as to matters covered thereby, to each Underwriter.

                        2. Purchase and Sale. Subject to the terms and
conditions and in reliance upon the representations and warranties herein set
forth, the Company agrees to sell to each Underwriter, and each Underwriter
agrees, severally and not jointly, to purchase from the


 

  4  

--------------------------------------------------------------------------------

Company, at $[                ] per Share the respective numbers of Shares set
forth opposite such Underwriter’s name in Schedule I hereto.

                        3. Delivery and Payment. Delivery of and payment for the
Shares shall be made on [     ] at 10:00 a.m. at the offices of Davis Polk &
Wardwell, 450 Lexington Avenue, New York, NY 10017, or at such time on such
later date not more than three Business Days after the foregoing date as the
Representatives shall designate, which date and time may be postponed by
agreement between the Representatives and the Company or as provided in Section
9 hereof (such date and time of delivery and payment for the Shares being herein
called the “Closing Date”).

        Delivery of the Shares shall be made to the Representatives for the
respective accounts of the several Underwriters against payment by the several
Underwriters through the Representatives of the purchase price thereof to or
upon the order of the Company by wire transfer payable in same-day funds to the
account specified by the Company. Delivery of the Shares shall be made through
the facilities of The Depository Trust Company unless the Representatives shall
otherwise instruct.

                        4. Offering by Underwriters. It is understood that the
several Underwriters propose to offer the Shares for sale to the public as set
forth in the Final Prospectus.

                        5. Agreements. The Company agrees with the several
Underwriters as follows:

                        (a) Prior to the termination of the offering of the
Shares, the Company will not file any amendment of the Registration Statement or
supplement (including the Final Prospectus or any Preliminary Prospectus) to the
Base Prospectus unless the Company has furnished you a copy for your review
prior to filing and will not file any such proposed amendment or supplement to
which you reasonably object. The Company will cause the Final Prospectus,
properly completed, and any supplement thereto to be filed in a form approved by
the Representatives with the Commission pursuant to the applicable paragraph of
Rule 424(b) within the time period prescribed and will provide evidence
satisfactory to the Representatives of such timely filing. The Company will
promptly advise the Representatives (i) when the Final Prospectus, and any
supplement thereto, shall have been filed (if required) with the Commission
pursuant to Rule 424(b), (ii) when, prior to termination of the offering of the
Shares, any amendment to the Registration Statement shall have been filed or
become effective, (iii) of any request by the Commission or its staff for any
amendment of the Registration Statement or for any supplement to the Final
Prospectus or for any additional information, (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any notice objecting to its use or the institution or
threatening of any proceeding for that purpose and (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for sale in any jurisdiction or the institution or threatening of
any proceeding for such purpose. The Company will use its best efforts to
prevent the issuance of any stop order or the occurrence of any such suspension
or objection to the use of the Registration Statement and, upon such issuance,
suspension or notice of objection, to obtain as soon as possible the withdrawal
of such stop order or relief from such suspension or objection,


 

  5  

--------------------------------------------------------------------------------

including, if necessary, by filing an amendment to the Registration Statement or
a new registration statement and using its best efforts to have such amendment
or new registration statement declared effective as soon as practicable.

                        (b) Upon the request of the Underwriters, to prepare a
final term sheet, substantially in the form of Exhibit A hereto, containing
solely a description of the Shares and the offering thereof, in a final form
approved by the Representatives and to file such term sheet pursuant to Rule
433(d) within the time required by such Rule.

                        (c) If, at any time prior to the filing of the Final
Prospectus pursuant to Rule 424(b), any event occurs as a result of which the
Disclosure Package would include any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein in the light
of the circumstances under which they were made at such time not misleading, the
Company will (i) notify promptly the Representatives so that any use of the
Disclosure Package may cease until it is amended or supplemented; (ii) amend or
supplement the Disclosure Package to correct such statement or omission; and
(iii) supply any amendment or supplement to you in such quantities as you may
reasonably request.

                        (d) If at any time when the Final Prospectus relating to
the Shares is required to be delivered under the Act (including in circumstances
where such requirement may be satisfied pursuant to Rule 172), any event occurs
as a result of which the Final Prospectus, as then amended or supplemented,
would include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made at such time, not misleading, or if it
should be necessary to amend the Registration Statement, the Company will file a
new registration statement or supplement the Final Prospectus to comply with the
Act or the Exchange Act or the respective rules thereunder, including in
connection with the delivery of the Final Prospectus, the Company will promptly
(i) notify the Representatives of any such event; (ii) prepare and file with the
Commission, subject to the requirements of paragraph (a) of this Section 5, an
amendment or supplement or new registration statement that will correct such
statement or omission or effect such compliance; (iii) use its best efforts to
have any amendment to the Registration Statement or new registration statement
declared effective as soon as practicable in order to avoid any disruption in
use of the Final Prospectus; and (iv) supply any supplemented or amended Final
Prospectus to the several Underwriters and counsel for the Underwriters without
charge in such quantities as they may reasonably request.

                        (e) The Company will file such reports pursuant to the
Exchange Act and the rules and regulations thereunder, as are necessary in order
to make generally available to its security holders as soon as practicable an
earning statement within the meaning of Rule 158 under the Act for the purposes
of, and to provide the benefits contemplated by the last paragraph of Section
11(a) of the Act.

                        (f) The Company will furnish to the Representatives and
counsel for the Underwriters, without charge, conformed copies of the
Registration Statement (including exhibits thereto) and to each other
Underwriter a copy of the Registration Statement (without


 

  6  

--------------------------------------------------------------------------------

exhibits thereto) and, so long as delivery of a prospectus by an Underwriter or
dealer may be required by the Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172), as many copies of each
Preliminary Prospectus, the Final Prospectus and each Issuer Free Writing
Prospectus and any supplement thereto as the Representatives may reasonably
request. The Company will pay the expenses of printing or other production of
all documents relating to the offering.

                        (g) The Company will arrange, if necessary, for the
qualification of the Shares for sale under the laws of such jurisdictions as the
Representatives may designate upon consultation with the Company, will maintain
such qualifications in effect so long as required for the sale of the Shares and
will pay any fee of the Financial Industry Regulatory Authority, Inc., in
connection with its review of the offering; provided that in no event shall the
Company be obligated to qualify to do business in any jurisdiction where it is
not now so qualified or to take any action that would subject it to service of
process in suits, other than those arising out of the offering or sale of the
Shares, in any jurisdiction where it is not now so subject.

                        (h) The Company represents and agrees that, unless it
has obtained or will obtain the prior consent of the Representatives, and each
Underwriter, severally and not jointly, agrees with the Company that, unless it
has obtained or will obtain, as the case may be, the prior consent of the
Company, it has not made and will not make any offer relating to the Shares that
would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a Free Writing Prospectus required to be filed by the Company with
the Commission or retained by the Company under Rule 433, other than a Free
Writing Prospectus that contains information in the final term sheet prepared
and filed pursuant to Section 5(b) hereto; provided that the prior consent of
the parties hereto shall be deemed to have been given in respect of any Free
Writing Prospectus included in Schedule II hereto. Any such free writing
prospectus that the parties hereto have agreed to use, prior to the use thereof,
is hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
agrees that it has treated and will treat, as the case may be, each Permitted
Free Writing Prospectus as an “issuer free writing prospectus,” as defined in
Rule 433, and it has complied and will comply, as the case may be, with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely Commission filing where required, legending and record keeping.
The Company consents to the use by any Underwriter of a free writing prospectus
that contains only (i) information describing the preliminary terms of the
Shares or their offering or (ii) information that describes the final terms of
the Shares or their offering and that is included in the final term sheet of the
Company contemplated by Section 5(b).

                        (i) The Company agrees to pay the costs and expenses
relating to the following matters: (i) the issuance of the Shares and the fees
of the transfer agent; (ii) the preparation, printing or reproduction of the
Final Prospectus and each amendment or supplement to either of them; (iii) the
printing (or reproduction) and delivery (including postage, air freight charges
and charges for counting and packaging) of such copies of the Final Prospectus,
and all amendments or supplements to either of them, as may, in each case, be
reasonably requested for use in connection with the offering and sale of the
Shares; (iv) the preparation, printing, authentication, issuance and delivery of
certificates for the Shares; (v) any stamp or transfer


 

  7  

--------------------------------------------------------------------------------

taxes in connection with the original issuance and sale of the Shares; (vi) the
printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Shares; (vii) any registration
or qualification of the Shares for offer and sale under the securities or blue
sky laws of the several states, and any other jurisdictions as the
Representatives may designate pursuant to Section 5(f) (including filing fees
and the reasonable fees and expenses of counsel for the Underwriters relating to
such registration and qualification), provided that the Company shall not be
responsible for the fees and disbursements of more than one law firm (other than
local counsel) for all the Underwriters in connection with the transactions
contemplated by this clause (vii), including the preparation of a blue sky
memorandum; (viii) the transportation and other expenses incurred by or on
behalf of Company representatives in connection with presentations to
prospective purchasers of the Shares; (ix) the fees and expenses of the
accountants for the Company and the fees and expenses of counsel (including
local and special counsel) for the Company; and (x) all other costs and expenses
incident to the performance by the Company of its obligations hereunder. It is
understood, however, that, except as provided in this Section 5 and Section 6 of
this Agreement, the Underwriters will pay all of their own costs and expenses,
including the costs and expenses of their counsel.

                        (j) During a period of 60 days after the date of the
Preliminary Prospectus, the Company will not, without the prior written consent
of the Representatives, directly or indirectly (i) pledge, sell, or contract to
sell, grant any option for the sale of, hedge or otherwise dispose of any shares
of Common Stock, (ii) sell any option or contract to purchase any shares of
Common Stock, (iii) purchase any option or contract to sell any shares of Common
Stock, (iv) grant any option or contract to sell any shares of Common Stock, (v)
file a registration statement for any shares of Common Stock or (vi) lend or
otherwise dispose of or transfer any shares of Common Stock. The foregoing
sentence applies to shares of Common Stock and to securities convertible into or
exchangeable or exercisable for or repayable with shares of Common Stock, but
does not apply to (A) the Shares to be sold hereunder, (B) shares of Common
Stock issued by the Company upon exercise of options or warrants outstanding on
the date of this Agreement, or (C) the issuance of any Common Stock or options
pursuant to employee benefit plans existing on the date hereof.

                        (k) The Company will use its best efforts to have the
Shares listed on the New York Stock Exchange (the “NYSE”), including, but not
limited to, a filing of a supplemental listing application with the NYSE.

                        6. Conditions to the Obligations of the Underwriters.
The obligations of the Underwriters to purchase the Shares shall be subject to
the accuracy of the representations and warranties on the part of the Company
contained herein at the Applicable Time and the Closing Date, to the accuracy of
the statements of the Company made in any certificates pursuant to the
provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:


 

  8  

--------------------------------------------------------------------------------


                        (a) The Final Prospectus, and any supplement thereto,
has been filed in the manner and within the time period required by Rule 424(b);
the final term sheet contemplated by Section 5(b) hereto, and any other material
required to be filed by the Company pursuant to Rule 433(d) under the Act, shall
have been filed with the Commission within the applicable time periods
prescribed for such filings by Rule 433; the Company has paid the fees required
by the Commission relating to the Shares within the time required by Rule
456(b)(1) without regard to the proviso therein and otherwise in accordance with
Rules 456(b) and 457(r); and no stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use shall have been issued
and no proceedings for that purpose shall have been instituted or threatened.

                        (b) The Company shall have requested and caused Shearman
& Sterling LLP, counsel for the Company, to furnish to the Representatives an
opinion, dated the Closing Date and addressed to the Representatives, in form
and substance satisfactory to the Representatives, to the effect set forth in
Exhibit B hereto.

                        (c) The Company shall have requested and caused Eric
Mandelbaum, Deputy General Counsel of the Company, to furnish to the
Representatives an opinion, dated the Closing Date and addressed to the
Representatives, in form and substance satisfactory to the Representatives, to
the effect set forth in Exhibit C hereto and subject to usual and customary
qualifications, limitations and assumptions.

                        (d) The Representatives shall have received from Wilmer
Cutler Pickering Hale and Dorr LLP, counsel to the Underwriters, such opinion or
opinions, dated the Closing Date and addressed to the Representatives, with
respect to the issuance and sale of the Shares, the Registration Statement, the
Disclosure Package, the Final Prospectus (together with any supplement thereto)
and other related matters as the Representatives may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.

                        (e) The Company shall have furnished to the
Representatives a certificate, signed by the principal financial or accounting
officer of the Company, dated the Closing Date, to the effect that the signers
of such certificate have carefully examined the Registration Statement, the
Final Prospectus, the Disclosure Package and any amendments or supplements
thereto and this Agreement and that:

          (i) the representations and warranties of the Company in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date; and


          (ii) no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings
for that purpose have been instituted or, to the Company’s knowledge,
threatened, and



 

  9  

--------------------------------------------------------------------------------



          (iii) since the date of the most recent financial statements included
or incorporated by reference in the Final Prospectus (exclusive of any
supplement thereto), there has been no material adverse change in the condition
(financial or otherwise), earnings, business or properties of the Company and
the Company’s subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).


                        (f) On the date hereof, the Company shall have requested
and caused PricewaterhouseCoopers LLP to furnish to the Representatives a letter
dated the date hereof, in form and substance satisfactory to the
Representatives, together with signed or reproduced copies of such letter for
each of the other Underwriters, containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information of the
Company and its subsidiaries included or incorporated by reference in the
Disclosure Package and the Final Prospectus.

                        (g) On the Closing Date, the Company shall have
requested and caused PricewaterhouseCoopers LLP to furnish to the
Representatives a letter dated the Closing Date, affirming the statements made
in the comfort letter referred to in Section 6(f).

                        (h) Subsequent to the Applicable Time or, if earlier,
the dates as of which information is given in the Registration Statement
(exclusive of any amendment thereof), the Disclosure Package (exclusive of any
supplement thereto) and the Final Prospectus (exclusive of any supplement
thereto), there shall not have been (i) any change or decrease in the amounts
specified in the letter referred to in paragraph (f) of this Section 6; or (ii)
any change, or any development involving a prospective change, in or affecting
the business, properties, financial condition or results of operations of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto), the effect of which, in any case referred to in clause
(i) or (ii) above, is, in the sole judgment of the Representatives, so material
and adverse as to make it impractical or inadvisable to proceed with the
offering or delivery of the Shares as contemplated by the Registration Statement
(exclusive of any amendment thereof), the Disclosure Package and the Final
Prospectus (exclusive of any supplement thereto).

                        (i) Subsequent to the Applicable Time, there shall not
have been any decrease in the rating of any of the Company’s debt securities by
any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 436(g) under the Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.

                        (j) Prior to the Closing Date, the Company shall have
furnished to the Representatives such further information, certificates and
documents as the Representatives may reasonably request.


 

  10  

--------------------------------------------------------------------------------

                        If any of the conditions specified in this Section 6
shall not have been fulfilled when and as provided in this Agreement, or if any
of the opinions and certificates mentioned above or elsewhere in this Agreement
shall not be reasonably satisfactory in form and substance to the
Representatives and counsel for the Underwriters, this Agreement and all
obligations of the Underwriters hereunder may be canceled at, or at any time
prior to, the Closing Date by the Representatives. Notice of such cancellation
shall be given to the Company in writing or by telephone or facsimile confirmed
in writing.

                        The documents required to be delivered by this Section 6
will be delivered at the office of Davis Polk & Wardwell, counsel for the
Underwriters, at 450 Lexington Avenue, New York, N.Y. 10017, on the Closing
Date.

                        7. Reimbursement of Underwriters’ Expenses. If the sale
of the Shares provided for herein is not consummated because any condition to
the obligations of the Underwriters set forth in Section 6 hereof is not
satisfied, because of any termination pursuant to Section 10 hereof or because
of any refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Underwriters, the Company will reimburse the Underwriters
severally through the Representatives on demand for all out-of-pocket expenses
(including reasonable fees and disbursements of counsel) that shall have been
incurred by them in connection with the proposed purchase and sale of the
Shares.

                        8. Indemnification and Contribution. (a) The Company
agrees to indemnify, defend and hold harmless each Underwriter and any person
who controls such Underwriter within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act from and against any loss, expense, liability or
claim (including the reasonable cost of investigation) which, jointly or
severally, such Underwriter or any such controlling person may incur under the
Act or otherwise, insofar as such loss, expense, liability or claim arises out
of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Disclosure Package,
the Preliminary Prospectus, the Final Prospectus or any amendment or supplement
thereto, or arises out of or is based upon any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of the Disclosure Package, the Preliminary
Prospectus or the Final Prospectus, in light of the circumstances under which
they were made) not misleading, except insofar as any such loss, expense,
liability or claim arises out of or is based upon any alleged untrue statement
of a material fact contained (i) therein in conformity with information
furnished in writing by or on behalf of any Underwriter by the Representatives
to the Company expressly for use in any of such documents or (ii) in the Form
T-1 Statement of Eligibility under the Trust Indenture Act of the Trustee or
arises out of or is based upon any alleged omission to state therein a material
fact in connection with such information required to be stated therein or
necessary to make such information not misleading. The Company’s agreement to
indemnify each Underwriter or any such controlling person as aforesaid is
expressly conditioned upon the Company being notified of the action in
connection therewith brought against an Underwriter or such controlling person
by letter or telegram or facsimile transmission addressed to the Company with
reasonable promptness after the first legal process which discloses the nature
of the liability


 

  11  

--------------------------------------------------------------------------------

or claim shall have been served upon an Underwriter or such controlling person
(or after such Underwriter or such controlling person shall have received notice
of such service upon any agent designated by such Underwriter or such
controlling person), but failure so to notify the Company shall not relieve the
Company from any liability which it may have to an Underwriter or to such
controlling person otherwise than on account of the indemnity agreement
contained in this Section 8.

                        The Company shall assume the defense of any suit brought
to enforce any such liability or claim, including the employment of counsel
satisfactory to such Underwriter or such controlling person and the payment of
all expenses. The Underwriter or such controlling person against whom such suit
is brought shall have the right to employ one separate counsel in any such suit
and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of the Underwriter or the expense of such
controlling person unless (i) the employment of such counsel has been
specifically authorized by the Company or (ii) the named parties to any such
suit (including any impleaded parties) include such Underwriter or such
controlling person and the Company and such Underwriter or such controlling
person shall have been advised by such counsel that there may be one or more
legal defenses available to it which are different from or additional to those
available to the Company, in which case the Company shall not have the right to
assume the defense of such action on the behalf of such Underwriter or on the
behalf of such controlling person, it being understood, however, that the
Company shall not, in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (and any required local
counsel) for such Underwriter and such controlling persons, which firm (and
local counsel, if any) shall be designated in writing by the Underwriter. The
Company shall not be liable for any settlement of any such action effected
without its consent (which will not be unreasonably withheld or delayed) unless
such settlement includes an unconditional release of the Company from all
liability arising out of such loss, expense, liability or claim.

                        The Company agrees to notify each Underwriter with
reasonable promptness of the commencement of any litigation or proceedings
against the Company or any of its officers or directors in connection with the
issue and sale of the Shares or with the Registration Statement, the Disclosure
Package, the Preliminary Prospectus or the Final Prospectus.

                        (b) The Underwriters represent and warrant that the
information furnished in writing to the Company expressly for use with reference
to the Underwriters in the Registration Statement, the Preliminary Prospectus or
the Final Prospectus does not contain any untrue statement of a material fact
and does not omit to state a material fact in connection with such information
required to be stated in the Registration Statement, the Preliminary Prospectus
or the Final Prospectus or necessary to make such information (in the case of
the Preliminary Prospectus or the Final Prospectus, in light of the
circumstances under which such information was provided) not misleading.

                        Each Underwriter severally agrees to indemnify, defend
and hold harmless the Company, its directors and officers and any person who
controls the Company within the


 

  12  

--------------------------------------------------------------------------------

meaning of Section 15 of the Act or Section 20 of the Exchange Act from and
against any loss, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, the Company or any other indemnified
person may incur under the Act or otherwise, insofar as such loss, expense,
liability or claim arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, the Disclosure Package, the Preliminary Prospectus, the Final
Prospectus or any amendment or supplement thereto which is in reliance on and in
conformity with information furnished in writing by or on behalf of the
Underwriters to the Company expressly for use with reference to the
Underwriters, or arises out of or is based upon any omission or alleged omission
to state a material fact in connection with such information required to be
stated in any of such documents or necessary to make such information (in the
case of the Disclosure Package, the Preliminary Prospectus or the Final
Prospectus, in light of the circumstances under which such information was
provided) not misleading. The Company acknowledges that the statements set forth
[in the last paragraph of the cover page of the Preliminary Prospectus and the
Final Prospectus regarding delivery of the Shares and, under the heading
“Underwriting” in the Preliminary Prospectus and the Final Prospectus (in each
case not including the Base Prospectus), (i) the list of Underwriters and their
respective participation in the sale of the Shares in the Preliminary Prospectus
and the Final Prospectus (in each case not including the Base Prospectus) and
(ii) the paragraphs related to market making, stabilization, syndicate covering
transactions and penalty bids in any Preliminary Prospectus and the Final
Prospectus (in each case not including the Base Prospectus)], constitute the
only information furnished in writing by or on behalf of the several
Underwriters for inclusion in any Preliminary Prospectus or the Final
Prospectus. Each Underwriter’s agreement to indemnify the Company and any other
indemnified person as aforesaid is expressly conditioned upon such Underwriter
being notified of the action in connection therewith brought against the Company
or any other indemnified person by letter, telegram, or facsimile transmission
addressed to it at its address furnished to the Company for the purpose, with
reasonable promptness after the first legal process which discloses the nature
of the liability or claim shall have been served upon the Company or any other
indemnified person (or after the Company or any such person shall have received
notice of such service on any agent designated by the Company or any such
person), but failure so to notify an Underwriter shall not relieve such
Underwriter from any liability which it may have to the Company or any other
indemnified person otherwise than on account of the indemnity agreement
contained in this Section 8.

                        Each Underwriter shall assume the defense of any suit
brought to enforce any such liability or claim, including the employment of
counsel satisfactory to the Company or such other person and the payment of all
expenses. The Company or other indemnified person against whom such suit is
brought shall have the right to employ separate counsel in any such suit and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Company or such other indemnified person unless
(i) the employment of such counsel has been specifically authorized by such
Underwriter or (ii) the named parties to any suit (including any impleaded
parties) include the Company or such other indemnified person and such
Underwriter, and the Company or such other indemnified person shall have been
advised by such counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the
Underwriter, in which case the Underwriter shall not


 

  13  

--------------------------------------------------------------------------------

have the right to assume the defense of such action on behalf of the Company or
such other indemnified person, it being understood, however, that such
Underwriter shall not, in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (and any required local
counsel) for the Company and such person, which firm (and local counsel, if any)
shall be designated in writing by the Company. An Underwriter shall not be
liable for any settlement of any such action effected without its consent (which
will not be unreasonably withheld or delayed) unless such settlement includes an
unconditional release of such Underwriter from all liability arising out of such
loss, expense, liability or claim.

                        (c) If the indemnification provided for in this
Agreement is unavailable to or insufficient to hold harmless an indemnified
party under subsections (a) and (b) above for any reason other than as specified
therein in respect of any losses, expenses, liabilities or claims referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, expenses, liabilities or claims
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Underwriters on the other hand
from the offering of the Shares; or (ii) if the allocation provided in clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
Underwriters on the other hand in connection with the statements or omissions
which resulted in such losses, expenses, liabilities or claims, as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and the Underwriters on the other hand shall be deemed
to be in the same proportion as the total net proceeds (before deducting
expenses) to the Company from the sale of the Shares bears to the total
underwriting fees received by the Underwriters, in each case as set forth on the
cover page of the Final Prospectus. The relative fault of the Company on the one
hand and of the Underwriters on the other hand shall be determined by reference
to, among other things, whether the untrue statement or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Underwriters and the
parties’relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages and liabilities referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any claim
or action.

                        The Company and the Underwriters agree that it would not
be just and equitable if contribution pursuant to this Agreement were determined
by pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Agreement, each Underwriter
shall not be required to contribute any amount in excess of the amount by which
the total price at which the Shares placed by such Underwriter exceeds the
amount of the damages which such Underwriter has otherwise been required to pay
by reason of an untrue or alleged untrue


 

  14  

--------------------------------------------------------------------------------

statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. Each Underwriter’s obligation in this subsection (c) to
contribute is several and not joint, in the same proportion which the amount of
the Shares which were distributed to the public by such Underwriter bears to the
total amount of such Shares distributed to the public through all of the
Underwriters pursuant to this Agreement.

                        The obligations of the Company and the Underwriters
under this Section 8 shall be in addition to any liability that the Company or
the Underwriters may otherwise have.

                        9. Default by an Underwriter. If any one or more
Underwriters shall fail to purchase and pay for any of the Shares agreed to be
purchased by such Underwriter hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Underwriters shall be obligated severally to take up
and pay for (in the respective proportions which the number of Shares set forth
opposite their names in Schedule I hereto bears to the aggregate number of
Shares set forth opposite the names of all the remaining Underwriters) the
Shares which the defaulting Underwriter or Underwriters agreed but failed to
purchase; provided, however, that in the event that the aggregate number of
Shares which the defaulting Underwriter or Underwriters agreed but failed to
purchase shall exceed 10% of the aggregate number of Shares set forth in
Schedule I hereto, the remaining Underwriters shall have the right to purchase
all, but shall not be under any obligation to purchase any, of the Shares, and
if such nondefaulting Underwriters do not purchase all the Shares, this
Agreement will terminate without liability to any nondefaulting Underwriter or
the Company. In the event of a default by any Underwriter as set forth in this
Section 9, the Closing Date shall be postponed for such period, not exceeding
five Business Days, as the Representatives shall determine in order that the
required changes in the Registration Statement and the Final Prospectus or in
any other documents or arrangements may be effected. Nothing contained in this
Agreement shall relieve any defaulting Underwriter of its liability, if any, to
the Company or any nondefaulting Underwriter for damages occasioned by its
default hereunder.

                        10. Termination. This Agreement shall be subject to
termination in the absolute discretion of the Representatives, by notice given
to the Company prior to delivery of and payment for the Shares, if at any time
prior to such time (i) trading in the Company’s Common Stock shall have been
suspended by the Commission or the NYSE or trading in securities generally on
the NYSE shall have been suspended or limited or minimum prices shall have been
established on such exchange; (ii) a banking moratorium shall have been declared
either by U.S. federal or New York State authorities; or (iii) there shall have
occurred any outbreak or escalation of hostilities, declaration by the United
States of a national emergency or war or other calamity or crisis the effect of
which on financial markets is such as to make it, in the sole judgment of the
Representatives, impractical or inadvisable to proceed with the offering or
delivery of the Shares as contemplated by any Preliminary Prospectus or the
Final Prospectus (exclusive of any supplement thereto).


 

  15  

--------------------------------------------------------------------------------

                        11. Representations and Indemnities to Survive. The
respective agreements, representations, warranties, indemnities and other
statements of the Company or its officers and of the Underwriters set forth in
or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Underwriters, the
Company or any of the indemnified persons referred to in Section 8 hereof, and
will survive delivery of and payment for the Shares. The provisions of Sections
7, 8 and the final sentence of Section 9 hereof shall survive the termination or
cancellation of this Agreement.

                        12. Notices. All communications hereunder will be in
writing and effective only on receipt, and, if sent to the Representatives, will
be mailed, delivered or telefaxed to Morgan Stanley & Co. Incorporated, 1585
Broadway, New York, New York 10036, Attention: Equity Syndicate Desk, with a
copy to the Legal Department or, if sent to the Company, will be mailed,
delivered or telefaxed to (973) 740-5148 and confirmed to it at 1 CIT Drive,
Livingston, New Jersey 07039, attention of the Legal Department.

                        13. Successors. This Agreement will inure to the benefit
of and be binding upon the parties hereto and their respective successors and
the indemnified persons referred to in Section 8 hereof and their respective
successors, and no other person will have any right or obligation hereunder.

                        14. No Fiduciary Duty. The Company hereby acknowledges
that (a) each of the Underwriters has been retained solely as an underwriter of
the Shares and not as an advisor to, or agent of, the Company or any other
person, and (b) the engagement of each of the Underwriters, in connection with
the issuance and sale of the Shares, is as an independent contractor and not in
any other capacity, including as a fiduciary. Furthermore, the Company and each
of the Underwriters agree that it is solely responsible for making its own
independent judgments with respect to the issuance and sale of the Shares.

                        15. Integration. This Agreement supersedes all prior
agreements and understandings (whether written or oral) between the Company and
the Underwriters, or any of them, with respect to the subject matter hereof.

                        16. Applicable Law. This Agreement will be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.

                        17. Waiver of Jury Trial. The Company and the
Underwriters hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

                        18. Counterparts. This Agreement may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.


 

  16  

--------------------------------------------------------------------------------

                        19. Headings. The section headings used herein are for
convenience only and shall not affect the construction hereof.

                        20. Definitions. The terms that follow, when used in
this Agreement, shall have the meanings indicated.

                        “Act” and “Securities Act” shall mean the Securities Act
of 1933, as amended, and the rules and regulations of the Commission promulgated
thereunder.

                        “Applicable Time” means [•] [a.m./p.m.] (New York City
time) on the date of this Agreement.

                        “Base Prospectus” shall mean the base prospectus
referred to in paragraph 1(a) above contained in the Registration Statement at
the Applicable Time.

                        “Business Day” shall mean any day other than a Saturday,
a Sunday or a legal holiday or a day on which banking institutions or trust
companies are authorized or obligated by law to close in The City of New York.

                        “Commission” shall mean the Securities and Exchange
Commission.

                        “Disclosure Package” shall mean (i) the Base Prospectus,
(ii) the Preliminary Prospectus used most recently prior to the Applicable Time,
(iii) the Issuer Free Writing Prospectuses, if any, identified in Schedule II
hereto, (iv) the final term sheet prepared and filed pursuant to Section 5(b)
hereto, if any, and (v) any other Free Writing Prospectus that the parties
hereto shall hereafter expressly agree in writing to treat as part of the
Disclosure Package.

                        “Effective Date” shall mean each date and time that the
Registration Statement and any post-effective amendment or amendments thereto
became or become effective.

                        “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder.

                        “Final Prospectus” shall mean the prospectus supplement
relating to the Shares that was first filed pursuant to Rule 424(b) after the
Applicable Time, together with the Base Prospectus.

                        “Free Writing Prospectus” shall mean a free writing
prospectus, as defined in Rule 405.

                        “Investment Company Act” shall mean the U.S. Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
promulgated thereunder.

                        “Issuer Free Writing Prospectus” shall mean an issuer
free writing prospectus, as defined in Rule 433.


 

  17  

--------------------------------------------------------------------------------

                        “Preliminary Prospectus” shall mean any preliminary
prospectus supplement to the Base Prospectus referred to in paragraph 1(a) above
which is used prior to the filing of the Final Prospectus, together with the
Base Prospectus.

                        “Registration Statement” shall mean the registration
statement referred to in paragraph 1(a) above, including exhibits and financial
statements and any prospectus supplement relating to the Shares that is filed
with the Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430A or Rule 430B, as amended on each Effective Date
and, in the event any post-effective amendment thereto becomes effective prior
to the Closing Date, shall also mean such registration statement as so amended.

                        “Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule
405”, “Rule 415”, “Rule 424”, “Rule 430A”, “Rule 430B” and “Rule 433” refer to
such rules under the Act.

                        “Trust Indenture Act” shall mean the Trust Indenture Act
of 1939, as amended and the rules and regulations of the Commission promulgated
thereunder.

                        “Well-Known Seasoned Issuer” shall mean a well-known
seasoned issuer, as defined in Rule 405.


 

  18  

--------------------------------------------------------------------------------

                        If the foregoing is in accordance with your
understanding of our agreement, please sign and return to us the enclosed
duplicate hereof, whereupon this letter and your acceptance shall represent a
binding agreement among the Company and the several Underwriters.

  Very truly yours,     CIT Group Inc.     By:

--------------------------------------------------------------------------------

  Name:   Glenn A. Votek
Title:     Executive Vice President & Treasurer  


 

  19  

--------------------------------------------------------------------------------

The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

By: MORGAN STANLEY & CO. INCORPORATED




By:

--------------------------------------------------------------------------------

     Name:   
     Title:    



By: CITIGROUP GLOBAL MARKETS INC.



By:

--------------------------------------------------------------------------------

     Name:   
     Title:      

For themselves and as Representatives of
the other several Underwriters
named in Schedule I to the
foregoing Agreement.


 

  20  

--------------------------------------------------------------------------------

SCHEDULE I

Underwriters

--------------------------------------------------------------------------------

Number of Shares to be
Purchased

--------------------------------------------------------------------------------

Morgan Stanley & Co. Incorporated Citigroup Global Markets Inc.    Total

 

  21  

--------------------------------------------------------------------------------

SCHEDULE II

Schedule of Free Writing Prospectuses included in the Disclosure Package

Pricing Term Sheet, attached as Exhibit A hereto.


 

   

--------------------------------------------------------------------------------

EXHIBIT A

Filed pursuant to Rule 433
Registration Statement No. 333-131159

[cit_logo.jpg]



[To come]


 

   

--------------------------------------------------------------------------------

EXHIBIT B

Form of Opinion of Shearman & Sterling LLP

1.   The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware with corporate power and
authority under such laws to conduct its business as described in the Disclosure
Package and the Final Prospectus.


2.   The Company (a) has the corporate power to execute, deliver and perform its
obligations under the Underwriting Agreement and (b) has taken all corporate
action necessary to authorize the execution, delivery and performance of its
obligations under the Underwriting Agreement.


3.   The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.


4.   The statements in the Disclosure Package and the Final Prospectus under the
caption “Description of Capital Stock”, insofar as such statements constitute
summaries of the instruments or documents referred to therein, fairly summarize
in all material respects the instruments or documents referred to therein.


5.   The execution and delivery by the Company of the Underwriting Agreement do
not, and the performance by the Company of its obligations thereunder and the
consummation of the transactions contemplated thereby will not, (a) result in a
violation of the Company’s certificate of incorporation or by-laws, (b) result
in a violation of Generally Applicable Law or (c) result in a breach of, a
default under or the acceleration of (or entitle any party to accelerate) the
maturity of any obligation of the Company under, or result in or require the
creation of any lien upon or security interest in any property of the Company
pursuant to the terms of, any document or contract filed as an exhibit, pursuant
to Items 601(b)(4) or 601(b)(10) of Regulation S-K under the Act, to (i) the
Company’s most recently filed annual report on Form 10-K or the Company’s
quarterly reports on Form 10-Q for the quarterly periods ended [ ],
respectively, and (ii) the Company’s Current Reports on Form 8-K filed with the
Commission on [ ].


6.   The Company is not required to register as an investment company under the
Investment Company Act of 1940, as amended.


7.   No authorization, approval or other action by, and no notice to or filing
with, any United States federal or New York governmental authority or regulatory
body is required for the due execution, delivery or performance by the Company
of the Underwriting Agreement, except as may be required under the state
securities or “blue sky” laws of any jurisdiction in the United States in
connection with the offer and sale of the Shares and the listing of the Shares
on the New York Stock Exchange.



 

   

--------------------------------------------------------------------------------

 

8.   To our knowledge, as of the date hereof, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Act, and
no proceedings for such purpose have been initiated or threatened by the
Commission.


9.   The descriptions of U.S. federal income tax consequences set forth under
“Material U.S. Federal Income Tax Considerations” in the Disclosure Package and
the Final Prospectus, insofar as such descriptions constitute statements of U.S.
federal income tax law or legal conclusions and subject to the limitations and
conditions described herein, are accurate in all material respects.


10.   In our opinion, (a) each of the documents incorporated by reference in the
Final Prospectus (other than the financial statements and other financial or
statistical data contained or incorporated by reference therein or omitted
therefrom, as to which we express no opinion), at the time it was filed with the
Commission, appears on its face to have been appropriately responsive in all
material respects to the requirements of the Exchange Act, and the applicable
rules and regulations of the Commission thereunder, and (b) each of the
Registration Statement and the Final Prospectus (other than the financial
statements and other financial or statistical data contained or incorporated by
reference therein or omitted therefrom and the Trustee’s Statement of
Eligibility on Form T-1, as to which we express no opinion) appears on its face
to be appropriately responsive in all material respects to the requirements of
the Act and the applicable rules and regulations of the Commission thereunder.


11.   No facts came to our attention which gave us reason to believe that (i)
the Registration Statement (other than the financial statements and other
financial or statistical data contained or incorporated by reference therein or
omitted therefrom and the Trustee’s Statement of Eligibility on Form T-1, as to
which we have not been requested to comment), as of the date of the filing of
the Company’s annual report on Form 10-K for the year ended December 31, 200[ ]
or as of the date of the Underwriting Agreement, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) the
Disclosure Package (other than the financial statements and other financial or
statistical data contained or incorporated by reference therein or omitted
therefrom, as to which we have not been requested to comment), as of [•]
[a.m./p.m.] (Eastern Time) on[ ] (the “Applicable Time ”), contained or contains
an untrue statement of a material fact or omitted or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (iii) the Final
Prospectus (other than the financial statements and other financial or
statistical data contained or incorporated by reference therein or omitted
therefrom, as to which we have not been requested to comment), as of its date,
and as of the date hereof, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.



 

   

--------------------------------------------------------------------------------

EXHIBIT C

Form of Opinion of CIT Group Inc.’s Assistant General Counsel

        1. The Company is duly qualified or licensed and in good standing (or
other comparable status) as a foreign corporation in each jurisdiction where its
business requires such qualification or licensing, except where the failure to
be so qualified, licensed or in good standing (or to have such other comparable
status) would not have a material adverse effect on the business, operations,
assets or financial condition of the Company.

        2. The Company and each of its subsidiaries listed on Schedule I hereto
is validly existing and in good standing as a corporation or other business
entity under the laws of its jurisdiction of incorporation or organization, has
the corporate or other business entity power to transact the business in which
it is engaged, is duly qualified and in good standing (or other comparable
status) as a foreign corporation or other business entity in each of the several
states and jurisdictions where its business requires such qualification and is
duly licensed to carry on such business in each of the several states and
jurisdictions where its business requires such licensing and where the failure
to be so qualified or licensed would have a material adverse effect on the
consolidated financial position and results of operations of the Company.

        3. To my knowledge there are no legal or governmental proceedings
required to be described in the Registration Statement, Disclosure Package or
the Final Prospectus which are not described as required, or any contracts or
documents of a character required to be described in the Registration Statement,
Disclosure Package or the Final Prospectus or to be filed as exhibits thereto
which are not described or filed as required.

        4. The authorized capitalization of the Company is as set forth in the
Registration Statement, Disclosure Package and the Final Prospectus, and the
shares of issued and outstanding capital stock set forth thereunder have been
duly authorized and validly issued and are fully paid and non-assessable. To my
knowledge, none of the outstanding shares of capital stock of the Company was
issued in violation of the preemptive or other similar rights of any
securityholder of the Company.

        5. The Shares have been duly authorized and, when issued and delivered
by the Company to the purchasers thereof against consideration therefor in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable, and to my knowledge, the issuance of such Shares will not be
subject to any preemptive or similar rights of any securityholder of the
Company.


 

   

--------------------------------------------------------------------------------